Exhibit 3.1(i) United States of America STATE OF WASHINGTON Secretary of State I, SAM REED, Secretary of State of the State of Washington and custodian of its seal, hereby issued this CERTIFICATE OF INCORPORATION to ORO-PLATA RESOURCES, INC. a/an WA Profit Corporation. Charter documents are effective on the date indicated below: Date: 11/22/2004 UBI Number: 602-448-859 APPID: 186701 THE SEAL OF THE STATE OF Given under my hand and the Seal of the State WASHINGTON 1889 of Washington at Olympia, the State Capital /s/ Sam Reed Sam Reed, Secretary of State STATE OF WASHINGTON APPLICATION TO FORM A SECRETARY OF STATE PROFIT CORPORATION Filed Secretary of State Sam Reed November 22, 2004 STATE OF WASHINGTON UBI: 602-448-859 Person to contact about the filing Daytime Phone Number (with area code) Richard C. Landerman (801) 944-0173 Name of Corporation ORO-PLATA RESOURCES, INC. Number of Share the Corporation Class of Shares is Authorized to Issue: 1,000,000 Common Effective Date of Incorporation: Upon filing by the Secretary of State Name and Address of Washington State Registered Agent: Bill Ransom, 1001 Cooper Point Rd. NW #140-129, Olympia, WA 98502 I consent to serve as Registered Agent in the State of Washington for the above named corporation. I understand it will be my responsibility to accept Service of Process on behalf of the corporation; to forward mail to the corporation; and to immediately notify the Office of the Secretary of State if I resign or change the Registered Office Address. /s/ Bill Ransom Bill Ransom 17 Nov. 04 Name and Addresses of Each Incorporator: Richard C. Landerman 6337 Highland Drive, Salt Lake City, UT 84121 Floyd Robertson 6337 Highland Drive, Salt Lake City, UT 84121 SIGNATURE OF INCORPORATOR /s/ Richard C. Landerman Richard Landerman 11-9-04 2
